Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to communications entered 08/15/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 08/15/2022 have been entered.
Priority
This application, filed 08/02/2019, Pub. No. US 2019/0357523 A1, published 11/28/2019, is a continuation of application 14/776,194, Pub. No. US 2016/0021872, now US Patent 10,368,541, issued 08/06/2019, which is a National Stage of International Patent Application No. PCT/US2014/25728, filed 03/13/2014, Pub. No. WO 2014/151437, which claims benefit of US Provisional application No. 61/787,118, filed 03/15/2013.
Status of Claims
Claims 1-20 are currently pending.  Claims 1-20 have been subject to restriction/election requirement mailed 03/12/2021.  Claims 1-5, 6 and 8-10 have been amended, as set forth in Applicant’s amendment filed 02/03/2022.  Claims 6-20 are 
withdrawn from consideration.  Claims 1-5 are examined.

Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The rejection of Claims 1-5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (“new matter”), is withdrawn in view of Applicant’s argument.
II.	Upon further consideration, the rejection of Claims 1-5 under 35 U.S.C. 103(a) as being unpatentable over Ho et al., WO 2011/103114, published 08/25/2011, in view of Peltier, WO 2011/092414, published 08/04/2011, as evidenced by a printout retrieved from http://msdssearch.dow.com/PublishedLiteratureDOWCOM/ dh_0889/0901b80380889773.pdf?filepath=polyglycols/pdfs/noreg/118-01802.pdf&from Page=GetDoc on 09/25/2017, and Kiernan, “Formaldehyde, formalin, paraformaldehyde and glutaraldehyde: What they are and what they do,” Microscopy Today 00-1, pp. 8-12 (2000), is withdrawn. 
Claim Objections
Claims 2-5 are objected to because of recitation “The preservative reagent” whereas independent Claim 1 recites “A urine preservative reagent”.  Appropriate correction to “The urine preservative reagent” is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kouri et al., “Preservation of Urine for Flow Cytometric and Visual Microscopic Testing,” Clin. Chem., 2002, vol. 48, issue 6, pp. 900–905 (PTO-892 mailed 09/03/2021); in view of Hemstreet, III et al., US Patent 5,733,721, issued 03/31/1998; as evidenced by Protocol for Making a 4% Formaldehyde Solution in PBS (Protocol) retrieved from https://resources.rndsystems.com/images/site/rnd-systems-protocol-making-4-percent-formaldehyde-solution-in-pbs.pdf?_ga=2.17511225.1233946250.1662587669-781925714.1662587668 on 09/07/2022.

Claims 1-5, as recited in independent Claim 1, are drawn to:

    PNG
    media_image1.png
    129
    1008
    media_image1.png
    Greyscale



Kouri et al., throughout the publication, and, for example, in Background, teach that preservatives that could prevent destruction of cells, casts, and bacteria in urine are of great practical importance because they allow centralization and improvement of accuracy of urine particle counting.  At page 900, right column, 1st paragraph, Kouri et al. teach a urine preservative reagent comprising 2% (wt/vol) polyethylene glycol (PEG) and 50% (vol/vol) ethanol, which are the concentrations of the elected species (b):

    PNG
    media_image2.png
    301
    497
    media_image2.png
    Greyscale
 Emphasis added.


At page 900, right column, 1st paragraph, Kouri et al. teach a urine preservative reagent comprising 1% (vol/vol) formaldehyde:

    PNG
    media_image3.png
    327
    499
    media_image3.png
    Greyscale
 Emphasis added.


As evidenced by Protocol, 1% (vol/vol) formaldehyde corresponds to 1% (wt/vol) paraformaldehyde (PFA).
It is noted that, according to MPEP § 2131.03, the specific examples of 2% (wt/vol) polyethylene glycol (PEG), 50% (vol/vol) ethanol, 1% (wt/vol) paraformaldehyde (PFA) in the prior art Kouri et al., which are within a claimed range anticipates the range:
“[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).”  Emphasis added.


Although Kouri et al. do not teach a urine preservative reagent comprising PEG, ethanol as well as formaldehyde, according to MPEP 2144.06, “Combining equivalents known for the same purpose,” 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).”  Emphasis added.


Therefore, it would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have made and used a urine preservative reagent comprising a combination of PEG, ethanol and formaldehyde, all of which are well-known components of urine preservative reagents, as taught by Kouri et al. 

Kouri et al. do not teach:
(1)	the use of ethylenediaminetetraacetic acid (EDTA) in the urine preservative reagent; and 
(2)	the use of a pH stabilizing reagent. 

Hemstreet, III et al., throughout the patent, and, for example, in Abstract, teach a system for evaluating one or more biochemical markers for evaluating individual cancer risk, cancer diagnosis and for monitoring therapeutic effectiveness and cancer recurrence, particularly of bladder cancer.  In Col. 24, lines 47-63, Hemstreet, III et al. teach a urine fixative/preservative solution, which preserves the cells with retention of characteristic morphology and quantity and concentration and distribution of biomarkers in the cells while simultaneously inhibiting the formation of crystals in the urine.  In Col. 25, lines 10-25, Hemstreet, III et al. teach that “The term "inhibition of crystal formation" as used herein is defined as meaning the inhibition of the formation of crystals containing calcium or magnesium, or the solubilization such crystals which are already present, in urine samples which would otherwise form crystals under a range of temperatures including room temperature and refrigeration temperatures (e.g., about 4 oC) and during a range of time periods including immediately after collection of the sample, after 24 hours and after 48 hours or later if fixation was performed using a commonly used non-crystallization inhibiting composition such as buffered alcohol.  Inhibition of crystal formation allows the urine to be stored and shipped with its cells preserved.  The fixative is designed to be mixed in equal volume with the urine.  In a preferred version, the fixative consists of four components with an optional fifth.”  Emphasis added.  In Col. 25, lines 26-34, Hemstreet, III et al. teach 50% ethanol as a first component and a second component is a buffer to adjust the pH of the solution to help retain morphology, the buffer having a pK preferably in the range of 6-7 but alternatively in the ranges of 5-6 or 7-8.  
Although Hemstreet, III et al. do not specifically teach phosphate buffered saline (PBS) as the pH stabilizing reagent and 7.4 as the pH of the reagent, which are the elected species (c) and (d), respectively, as evidenced by Protocol, PBS (0.145 M NaCl, 0.0027 M KCl, 0.0081 M Na2HPO4, 0.0015 M KH2PO4, pH 7.4) is commonly used before the priority date of the instant application: 

    PNG
    media_image4.png
    161
    1066
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    156
    1058
    media_image5.png
    Greyscale



In Col. 25, lines 55-59, Hemstreet, III et al. teach that “A third component is a substance for inhibiting formation, and for solubilization, of crystals.  Where the preservative is ethanol, the substance should be soluble in ethanol.  A specific example is the dipotassium salt of ethylenediaminetetraacetic acid (EDTA).”  Emphasis added.  In Col. 28, lines 13-18, Hemstreet, III et al. teach 50% ethanol in 5 mM EDTA solution.  In Col. 25, line 62 through Col. 26, line 2, Hemstreet, III et al. teach that “A fourth component is a substance to maintain the ionic strength within limits that inhibit cell distortion.  A specific example is KCl, 0.10 M, and it must be both soluble in the preservative (e.g., ethanol) and not cause precipitation of the solubilizing agent (e.g., potassium EDTA).  Alternatively, the substance to maintain the ionic strength may be an additional amount of the buffer previously added or another compatible buffer.”  Emphasis added.  In Col. 26, lines 11-16, Hemstreet, III et al. teach that “Additional fixation to ensure preservation of protein markers can be achieved by first mixing the urine sample with a formaldehyde solution to a final concentration of 0.5% (w/v) and allowing the urine/formaldehyde mixture to stand for a time period, e.g., 15 minutes, prior to addition of the above fixative.”  Emphasis added.  In Col. 28, lines 19-25, Hemstreet, III et al. teach modified Saccomanno fixative: “Combine 20 ml of Polyethylene glycol (PEG) 1540 (e.g., Union Carbide), 516 ml of 95% ETOH, and 464 ml of Buffered Filtered Saline (BFS).  Melt PEG at 60o C.  Prepare 50% ETOH solution. Slowly add 20 ml of melted PEG solution to the ethanol solution while stirring.  Stir for one hour.  Store at room temperature.”  Emphasis added.  As such, Hemstreet, III et al. teach the use of PEG-1450, which is the elected species (a), in Saccomanno’s fixative, taught by Kouri et al. as a urine preservative reagent.

It would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have made and used EDTA and a pH stabilizing reagent in the urine preservative reagent, taught by Kouri et al.
One of ordinary skill in the art would have been motivated to have made and used EDTA and a pH stabilizing reagent in the urine preservative reagent, taught by Kouri et al., because it would be desirable to have included EDTA for inhibiting formation, and for solubilization, of crystals, and a buffer to adjust the pH of the solution to help retain morphology, as taught by Hemstreet, III et al.
One of ordinary skill in the art would have had a reasonable expectation of success in making and using EDTA and a pH stabilizing reagent in the urine preservative reagent, taught by Kouri et al., because the use of EDTA and a buffer in an ethanol containing urine preservative was known in the art, as taught by Hemstreet, III et al.

Hemstreet, III et al. do not specifically teach 0.4% as the concentration of paraformaldehyde (PFA) and 2 mM as the concentration of ethylenediaminetetraacetic acid (EDTA), which are the concentrations of the elected species (b).  However, according to MPEP 2144.05, differences in concentration will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, as evidenced by Kouri et al., one of skill in the art would have known that the most effective fixative must be determined experimentally, indicating that concentration was recognized in the prior art to be a result-effective variable in preparation of effective fixatives.  As such, it would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to arrive at 0.4% PFA instead of 0.5% PFA, taught by Hemstreet, III et al., and 2 mM EDTA instead of 5 mM EDTA, taught by Hemstreet, III et al., out of the course of routine optimization. 
Declaration Under 37 CFR 1.132
The declaration by the named inventor Daniel Adams under 37 CFR 1.132 is filed 08/15/2022 in order to support Applicant’s arguments with regard to the rejection of Claims 1-5 under 35 U.S.C. 103(a) as being unpatentable over Ho et al., WO 2011/103114, published 08/25/2011, in view of Peltier, WO 2011/092414, published 08/04/2011, as evidenced by a printout retrieved from http://msdssearch.dow.com/PublishedLiteratureDOWCOM/dh_0889/0901b80380889773.pdf?filepath=polyglycols/pdfs/noreg/118-01802.pdf&from Page=GetDoc on 09/25/2017, and Kiernan, “Formaldehyde, formalin, paraformaldehyde and glutaraldehyde: What they are and what they do,” Microscopy Today 00-1, pp. 8-12 (2000), which rejection, upon further consideration, is withdrawn.  Declarant’s statements have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the declaration.

Response to Arguments
Applicant’s arguments entered on 08/15/2022 with respect to Claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641